 

Exhibit 10.24

 

development collaboration and intellectual properTy AGREEMENT

 

This development collaboration and intellectual properTy AGREEMENT (“Agreement”)
is made as of December 18, 2012 (the “Effective Date”) by and between Aerosonic
Corporation, a Delaware corporation (“Aerosonic”) and LG CNS Co., Ltd., a
corporation (“LG CNS”). Aerosonic and LG CNS are collectively referred to herein
as the “Parties” and each individually as a “Party.”

 

Background

 

LG CNS desires to develop an electronic flight instrumentation system (“EFIS”).
Aerosonic has developed an EFIS with characteristics similar to the requirements
of the proposed LG CNS system (the “LG CNS EFIS”). Subject to the conditions set
forth in this Agreement, Aerosonic desires to sell to LG CNS, and LG CNS desires
to purchase from Aerosonic, the EFIS Technology to assist with LG CNS’s
development of the LG CNS EFIS.

 

As set forth in this Agreement, Aerosonic has also agreed to provide certain
services to LG CNS related to the development of the LG CNS EFIS.

 

Agreement

 

The Parties agree as follows:

 

Development Collaboration Services.

 

Initial Support for the Development of LG CNS EFIS. Aerosonic will support
development of the LG CNS EFIS with one (1) engineering representative of
mutually agreed qualifications at LG CNS’s office located at Seoul, Korea for a
twelve (12) month period, which will begin on a mutually agreed date, not before
the Transfer Date (as defined below). The person assigned to this role may
change over the course of the year based on mutual agreement of qualifications
and project requirements or circumstances impacting the assigned individuals.
This engineering representative’s compensation and expenses (to the and on the
conditions determined by Aerosonic) will be the responsibility of Aerosonic.
This engineering representative will work at the direction of LG CNS in support
of activities relating to and appropriate to the development of the LG CNS EFIS.

 

Additional Support Services; Statements of Work. Aerosonic will supply such
additional support as may be requested on a time and materials basis pursuant to
Statements of Work entered into as set forth in this Section 1.2. No Statement
of Work shall be effective unless signed by duly authorized representatives of
both parties. Each Statement of Work shall contain a detailed description of the
content, requirements, schedule, hours of the services to be provided and other
relevant details. Unless a Statement of Work expressly states otherwise, all
services shall be provided at a fixed rate per hour of $195.00 US, and all
materials provided at factory cost plus 10%. Aerosonic shall invoice LG CNS for
all amounts due in connection with the services in accordance with Aerosonic’s
customary business practices. LG CNS shall pay all invoiced amounts within
thirty (30) days after receipt of the invoice for such amounts, unless an
earlier due date for such amounts is stated in the applicable Statement of Work.
All amounts due for services provided under this Agreement are exclusive of
taxes and LG CNS shall be responsible for all sales, use and excise taxes, and
any other similar taxes, duties and charges of any kind imposed by any federal,
state, local or foreign governmental entity on any amounts payable by LG CNS
under this Agreement. LG CNS shall be solely responsible for ensuring that the
LG CNS EFIS and all related activities, including without limitation, the
services provided to LG CNS by Aerosonic, are in compliance with all applicable
laws, regulations, governmental requirements and permitting requirements.

 

Future Marketing Collaboration. The Parties agree to use reasonable efforts to
negotiate a future Sales and Marketing Collaboration Agreement pursuant to which
Aerosonic will cooperate with LG CNS on efforts to secure business
opportunities, including, but not limited to, LAH / LCH and KFX programs, on the
terms and conditions specified in such agreement. These opportunities will
include all products offered by the parties, whether currently existing or
developed in the future.

 

 

 

 

 

Quotation for System Integration Lab. The Parties have agreed on a quotation and
plans for the development of a System Integration Lab (“SIL”) by Aerosonic for
LG CNS. Any development of a SIL shall be subject to the negotiation and
execution of a definitive agreement between the Parties and the costs shall be
in addition to and separate from any payment due under the this Agreement.

 

Transfer of EFIS Technology; License Grant to Aerosonic.

 

Purchase and Sale of EFIS Technology. Effective as of the Transfer Date and
subject to Aerosonic’s receipt of the Transfer Payment (as defined below),
Aerosonic hereby sells, transfers, conveys, assigns and delivers to LG CNS, and
LG CNS hereby purchases and acquires from Aerosonic the software and other
technology described on Exhibit A attached to this Agreement, as well as the
Intellectual Property Rights (as defined on Exhibit A) embodied therein
(collectively, the “EFIS Technology”). The transfer of the EFIS Technology shall
be effective on the date (the “Transfer Date”) that LG CNS pays to Aerosonic the
Transfer Payment in immediately available funds. LG CNS will not acquire any
right, title or interest in or to the EFIS Technology unless and until the
Transfer Payment has been received by Aerosonic. Unless Aerosonic agrees in
writing otherwise, the Transfer Date may not occur later than January 25, 2013.

 

Purchase Price. The purchase price for the EFIS Technology shall be $2,300,000
(the “Purchase Price”), which shall be payable by LG CNS to Aerosonic in
accordance to the following schedule plus $200,000 for one year of Engineering
services and support payable in accordance with the following schedule:

 

$200,000 upon execution of this Agreement (the “Engineering services and support
Payment”);

 

$1,553,000 on or before January 25, 2013 (the “Transfer Payment”);

 

$500,000 on January 25, 2016 (the “First Deferred Payment”); and

 

$247,000 on January 25, 2017 (the “Second Deferred Payment” and together with
the First Deferred Payment, the “Deferred Payments”).

 

The Purchase Price shall be deemed fully earned and payable to Aerosonic as of
the Effective Date. All payments made by LG CNS to Aerosonic in accordance with
this Section 3.2 shall be made in United States dollars in immediately available
funds. Aerosonic shall be entitled to recover interest, which shall accrue at a
rate of 10% per annum, on all amounts not paid when due in accordance with the
above schedule. The Closing Payment is not refundable. The Transfer Payment and
the Deferred Payments are not contingent on any circumstances, including
diligence or performance of the Acquired Technology. On the Transfer Date, LG
CNS shall cause a financial institution reasonably acceptable to Aerosonic to
issue a payment (guarantee) bond of a face amount equal to the first Deferred
Payment of $500,000 naming Aerosonic as beneficiary, pursuant to which Aerosonic
will be permitted to draw down the amount of the Deferred Payment on the date
listed above on which such Deferred Payment is due. On or before January 25,
2016 LG CNS shall cause a financial institution reasonably acceptable to
Aerosonic to issue a payment guarantee bond of a face amount equal to the second
Deferred Payment of $247,000 naming Aerosonic as beneficiary, pursuant to which
Aerosonic will be permitted to draw down the amount of the Deferred Payment on
the date listed above on which such Deferred Payment is due.

 

Aerosonic is responsible for paying any and all taxes levied to

Aerosonic in relation to providing the services defined in this agreement.

 

Aerosonic acknowledges that LG CNS will have to withhold 11% from the total
amount of

(b), (c), (d) invoice related to National TAX Service for the duration of the
agreement.

(Aerosonic need to submit "Application for Entitlement to Reduced Tax Rate"
documents)

 

 

 

 

 

Grant of License. Effective upon the Transfer Date and without the requirement
of further action by either of the Parties, LG CNS hereby grants to Aerosonic
and Aerosonic hereby accepts the grant of a non-exclusive, worldwide, fully
paid, royalty-free, perpetual, transferable and irrevocable right and license
(the “Contingent License”) to use (with the right to sublicense) the EFIS
Technology for future development of Stand by EFIS, including Aerosonic’s OASIS
product and derivatives of the OASIS product. Any modifications to, derivative
works of, or enhancements to the EFIS Technology created by or on behalf of
Aerosonic pursuant to and within the scope of the Contingent License, shall be
owned by Aerosonic.

 

Representations and Warranties.

 

Representations and Warranties by Aerosonic. Aerosonic represents and warrants
to LG CNS as follows:

 

Aerosonic has the right, power and authority to enter into this Agreement and to
carry out its obligations hereunder with full power and authority to conduct its
business as it is being conducted, to own or use its assets.

 

Aerosonic is a corporation duly organized, validly existing and in good standing
under the laws in the jurisdiction in which it is organized, and is duly
qualified to do business as a foreign entity and is in good standing under the
laws of each other jurisdiction that requires such qualification.

 

This Agreement constitutes the legal, valid and binding obligations of
Aerosonic, enforceable against Aerosonic in accordance with its terms, except as
such enforceability may be limited by bankruptcy laws and other similar laws
affecting creditors’ rights generally and by general principles of equity.

 

The execution, delivery and performance of this Agreement by Aerosonic has been
duly authorized by all necessary corporate action and does not and will not (i)
conflict with, or constitute a breach or default under, its charter documents,
any material agreement, contract, commitment or instrument to which Aerosonic is
a party; or (ii) require the consent, approval or authorization of, or notice,
declaration, filing or registration with, any third party or any governmental or
regulatory authority.

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE EFIS TECHNOLOGY IS
TRANSFERRED TO LG CNS BY AEROSONIC ON AN “AS IS” AND “WHERE IS” BASIS AND
AEROSONIC MAKES NO OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE EFIS TECHNOLOGY, ANY SERVICES CONTEMPLATED BY THIS AGREEMENT OR
OTHERWISE, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, PERFORMANCE, NON-INFRINGEMENT OR FITNESS OR USEFULNESS FOR A
PARTICULAR PURPOSE.

 

Representations and Warranties by LG CNS. LG CNS represents and warrants to
Aerosonic as follows:

 

LG CNS has the right, power and authority to enter into this Agreement and to
carry out its obligations hereunder and to carry out its obligations hereunder
with full power and authority to conduct its business as it is being conducted,
to own or use its assets.

 

LG CNS is a corporation duly organized, validly existing and in good standing
under the laws in the jurisdiction in which it is organized, and is duly
qualified to do business as a foreign entity and is in good standing under the
laws of each other jurisdiction that requires such qualification.

 

This Agreement constitutes the legal, valid and binding obligations of LG CNS,
enforceable against LG CNS in accordance with its terms, except as such
enforceability may be limited by bankruptcy laws and other similar laws
affecting creditors’ rights generally and by general principles of equity.

 

 

 

 

 

The execution, delivery and performance of this Agreement by Aerosonic has been
duly authorized by all necessary corporate action and does not and will not (i)
conflict with, or constitute a breach or default under, its charter documents,
any material agreement, contract, commitment or instrument to which Aerosonic is
a party; or (ii) require the consent, approval or authorization of, or notice,
declaration, filing or registration with, any third party or any governmental or
regulatory authority.

 

Term and Termination.

 

Term. The term of this Agreement shall commence on the Effective Date and
continue in full force and effect for four (4) years (the “Term”), unless
earlier terminated upon mutual agreement of the Parties or pursuant to the terms
of this Agreement.

 

Termination by Either Party. Either Party shall have the right to terminate this
Agreement, prior to the expiration of the Term, upon the occurrence of any one
or more of the following:

 

The breach or default by the other Party of any of the terms, obligations,
covenants, representations or warranties under this Agreement, which breach or
default is not cured within thirty (30) days after written notice; provided,
there shall be no cure period for an incurable breach or default.

 

The other party is declared insolvent or bankrupt, or makes an assignment for
the benefit of creditors, or a receiver is appointed or any proceeding is
demanded by, for or against the other under any provision of the United States
Bankruptcy Code or any amendment thereof.

 

Effect of Termination. In the event of termination or expiration of this
Agreement, this Agreement shall be void and have no further force effect, except
that the terms and provisions of Sections 3.3, 4.1(f) 6, 7, 8, and 10 shall
survive indefinitely. Notwithstanding anything to the contrary contained in this
Agreement, no party shall be relieved or released from any monetary liability
arising prior to the termination or expiration of this Agreement.

 

Confidentiality.

 

Acknowledgements; Confidential Information. The Parties acknowledge that, in
order to successfully perform their respective duties hereunder, it is necessary
for each Party (the “Disclosing Party”) to entrust the other Party (the
“Receiving Party”) and its employees, officers, directors, agents approved
consultants and other designated representatives (collectively,
“Representatives”) with certain valuable proprietary information and knowledge
of certain modes of business operation which are essential to the profitable
operation of the Disclosing Party and which give the Disclosing Party a
competitive advantage over other firms pursuing related business activities.
“Confidential Information” shall mean any information exchanged between the
Parties which is either: (a) marked confidential; (b) accompanied by
correspondence indicating such information is confidential; or (c) orally
disclosed and confirmed in writing as confidential within forty-five (45) days.
Confidential Information shall not include (i) information that was already
available to the public or became so through no fault of the receiving Party;
(ii) information that is subsequently disclosed to Receiving Party by a third
Party that has the right to disclose it free of any obligations of
confidentiality; and (iii) information that was independently developed by the
Receiving Party without reliance on the Confidential Information of the
Disclosing Party. The Receiving Party and its Representatives shall be entitled
to disclose Confidential Information if in the opinion of its legal counsel such
disclosure is required to comply with any law, order, decree or, governmental or
regulatory request, in which event the Receiving Party shall promptly notify the
Disclosing Party of the disclosure requirement and, if requested, provide
reasonable cooperation to the Disclosing Party in obtaining a protective order
or other confidential treatment to protect the confidentiality of the
information to be disclosed.

 

 

 

Use of Confidential Information. All Confidential Information which the
Receiving Party and its Representatives may obtain from the Disclosing Party
(whether or not during the period of this Agreement) shall not, without the
prior written consent of the Disclosing Party, be published, disclosed or made
accessible by the Receiving Party or any of its Representatives to any other
person either during or after the termination of this Agreement, or used by it,
him or her except in accordance with the terms of this Agreement or as expressly
authorized by the Disclosing Party. The Receiving Party agrees to protect all
Confidential Information of the Disclosing Party in its control or possession
using methods at least as stringent as the Receiving Party uses to protect its
own confidential information. Except as may be authorized in advance in writing
by the Disclosing Party, the Receiving Party shall grant access to the
Confidential Information only to those Representatives involved in activities
relating to the purpose of this Agreement and the Receiving Party shall require
such employees to execute and deliver to the Receiving Party an agreement
containing confidentiality and non-disclosure obligations similar to those
contained in this Agreement. Nothing contained in this Agreement or in any other
agreement between the Parties or any Representative shall be deemed to weaken or
waive any rights related to the protection of trade secrets or confidential
information that either Party may have under common law or any applicable
statutes or rules.

 

Return of Confidential Information. Upon expiration or termination of this
Agreement, each Party will promptly return to the other Party or, with the other
Party’s written consent, destroy all Confidential Information received under
this Agreement, and all copies, extracts and other objects or items in which
such Confidential Information may be contained or embodied, and certify in
writing to the other Party that it has complied with this requirement.

 

Non-Solicitation. During the Term and for a period of two (2) years thereafter,
neither Party shall, directly or indirectly through another Person (other than
on behalf of and for the benefit of the other Party), (a) induce or attempt to
induce any employee or officer or independent contractor of the other Party to
leave the employ of, or terminate its affiliation with, the other Party, or in
any way interfere with the relationship between the other Party and any such
Person, (b) hire or seek any business affiliation with any person who was an
employee or officer or independent contractor of the other Party within one (1)
year after such person ceased to be an officer or employee of the other Party,
or (c) induce or attempt to induce any customer, supplier, licensee or other
business relation of the other Party to cease doing business with the other
Party, reduce the business that it does with the other Party or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the other Party (including, without limitation, making any
negative statements or communications concerning the other Party).

 

Insurance. Each Party shall maintain customary liability insurance to cover its
activities, in scope and amounts which are reasonable, appropriate and customary
for similar companies and activities, and shall provide evidence of such
coverage upon request from the other party. Upon request from Aerosonic, LG CNS
shall include Aerosonic as an additional insured party under its insurance
policies.

 

Miscellaneous.

 

Time of the Essence. Time is of the essence to each provision of this Agreement
and each performance required thereby.

 

Dispute Resolution. All disputes, controversies, claims, questions or
differences arising between the Parties in relation to this Agreement, or for
breach thereof, which cannot be settled amicably through mutual consultation
between the Parties within sixty (60) days of initial written request by either
Party, shall be finally settled by binding arbitration in Clearwater, Florida
pursuant to the rules of the American Arbitration Association (“AAA”). This
Agreement shall control for any conflict between this Agreement and the rules of
the AAA. Judgment upon the award of the arbitrators may be entered in any court
having competent jurisdiction according to Section 10.3. All costs associated
with such arbitration shall be equally borne by the Parties, unless otherwise
awarded at the discretion of the arbitrator. The arbitrator shall also have
discretion to award the prevailing Party its reasonable attorneys’ fees and
costs. Nothing in this Section 9.2 shall prohibit a Party from instituting
judicial proceedings (in accordance with Section 9.3) to (a) compel arbitration
or mediation in accordance with this Section 9.2, (b) obtain orders to require
witnesses to obey subpoenas issued by the Arbitrator or as may otherwise be
necessary to facilitate the arbitration proceedings or (c) seek injunctive
relief, specific performance or other equitable relief.

 

 

 

 

 

Governing Law; Jurisdiction and Venue. This Agreement shall be construed under
and interpreted under the Laws of the State of New York, USA, except that
questions affecting the construction and effect of any patent shall be
determined by the national law of the country in which the patent has been
granted. All disputes not settled under Section 9.3 and arising out of or
related to this Agreement will be subject to the exclusive jurisdiction of the
New York State Courts (or, if there is federal jurisdiction, the appropriate
United States District Court for the New York, NY geographic area) and the
Parties consent to the personal and exclusive jurisdiction of these courts.
Process in any such action or proceeding may be served on any Party anywhere in
the world, including by sending or delivering a copy of the process to the Party
to be served at the address and in the manner provided for the giving of notices
in Section 9.5. Nothing in this Section 9.3 will affect the right of any party
to serve legal process in any other manner permitted by law or at equity.

 

Administration. Each Party will designate one or more individuals to manage this
Agreement and ensure compliance with this Agreement. Each Party shall provide
notice to the other Party informing the other Party of the designated
individuals. Each Party may change such designated individuals upon notice to
the other Party.

 

Notices. Any notice required to be given pursuant to the provisions of this
Agreement shall be in writing and shall be deemed to have been given at the
earlier of the time when actually received as a consequence of any effective
method of delivery, including but not limited to hand delivery, or delivery by a
professional courier service, or the time when sent by certified or registered
mail addressed to the Party for whom intended at the address below. Either Party
may change the address(es) given below or elsewhere in this Agreement at any
time by providing the other Party with written notice in accordance with this
Section 9.5 at the address for the other Party specified below, or as
subsequently modified.

 

If to AEROSONIC:

 

Aerosonic Corporation

1212   Hercules Ave.

Clearwater, FL 33765

Attention: Mark Perkins

 

With a copy (which shall not constitute notice) to:

 

Hill, Ward & Henderson, P.A.

101 East Kennedy Boulevard, Suite 3700

Tampa, Florida 33602
Attention: David S. Felman
E-mail: dfelman@hwhlaw.com

 

If to LG CNS:

 

LG CNS Co., Ltd.

20F, Prime Tower #10-1

Hoehyeon-dong,2-ga

Jung-gu, Seoul, 100-725, Korea

Attention: Chong Jae Park

 

Integration. This Agreement (and any subsequent Statements of Work) constitutes
the full understanding between the Parties with reference to the subject matter
hereof, and no statements or agreements by or between the Parties, whether
orally or in writing, made prior to or at the signing hereof (including without
limitation the Memorandum of Understanding dated as of October 12, 2012, between
the Parties), shall vary or modify the written terms of this Agreement.

 

 

 

 

 

Amendments. No amendment or modification hereof shall be valid or binding upon
the Parties unless made in writing and signed on behalf of each Party by an
authorized representative.

 

Assignment. Neither Party shall assign nor otherwise transfer, whether directly
or indirectly, in whole or in part this Agreement, voluntarily, involuntarily or
by any other means (except by operation of law including any merger or
consolidation, substantial change in ownership or control of business wherein
such assignment or transfer may be freely made), without the prior written
consent of the other Party. This Agreement shall bind the Parties, their
successors and their permitted assigns.

 

Advice of Counsel. Aerosonic and LG CNS have each consulted counsel of their
choice regarding this Agreement, and each acknowledges and agrees that this
Agreement shall not be deemed to have been drafted by one Party or another, and
that normal rules of construction, to the effect that ambiguities are to be
resolved against the drafting Party, shall not apply to this Agreement or to any
amendments, modifications or exhibits to this Agreement. Without limiting the
foregoing, the provisions herein regarding limitation of liability, damages and
warranties allocate the risks of this Agreement between the parties. This
allocation is reflected in the economic terms of this Agreement and is an
essential element of the basis of the bargain between the parties.

 

Severability. If any provisions of this Agreement are or shall come into
conflict with the laws or regulations of any jurisdiction or any governmental
entity having jurisdiction over the Parties or this Agreement, those provisions
shall be deemed automatically deleted, if such deletion is allowed by relevant
law, and the remaining terms and conditions of this Agreement shall remain in
full force and effect. If such a deletion is not so allowed or if such a
deletion leaves terms thereby made clearly illogical or inappropriate in effect,
the Parties agree to substitute new terms as similar in effect to the present
terms of this Agreement as may be allowed under the applicable laws and
regulations.

 

Independent Contractors. The relationship of the Parties established by this
Agreement is that of independent contractors. Nothing in this Agreement shall be
construed to create any other relationship between Aerosonic and LG CNS. Neither
Party shall have any right, power or authority to assume, create or incur any
expense, liability or obligation, express or implied, on behalf of the other
Parties.

 

Force Majeure. In the event either Party hereto is prevented from or delayed in
the performance of any of its obligations hereunder by reason of acts of God,
war, strikes, riots, storms, fires, or any other cause whatsoever beyond the
reasonable control of the Party, the Party so prevented or delayed shall be
excused from the performance of any such obligation to the extent and during the
period of such prevention or delay.

 

Waiver. No failure or delay by a Party in exercising any of its rights or
remedies hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or remedy preclude any other or further
exercise thereof of any other right or remedy. The rights and remedies of the
Parties provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

Headings. Headings included herein are for convenience only, do not form a part
of this Agreement and shall not be used in any way to construe or interpret this
Agreement.

 

Counterparts and Execution. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument. Signatures transmitted by facsimile, PDF
or other electronic means by authorized agents of either Party of this Agreement
shall be considered as having the same effect as original signatures.

 

Public Announcements. Neither Party shall make any public announcement of, or
otherwise disclose to a third party, the existence of this Agreement, the terms
and conditions set forth in this Agreement or any matters relating to this
Agreement, except as mutually agreed in writing or as required by disclosure
obligations arising under law.



 

Currency. All payments required under this Agreement or any Statement of Work
must be made in United States Dollars.

 



 

 

 

No Third Party Beneficiaries. The terms of this Agreement are intended solely
for the benefit of each of the Parties, and their successors and permitted
assigns and it is not the intention of the Parties to confer third-party
beneficiary rights upon any other person.

 

[The remainder of the page is intentionally blank; Signatures follow on next
page]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date written above.

 

 

  AEROSONIC CORPORATION         By:       Name: Mark Perkins     Title:
Executive Vice President         LG CNS CO., LTD.         By:       Name: Chong
Jae Park     Title: Derector, Defense Business

 

 

 

 

Exhibit A
EFIS Technology

 

EFIS Technology:

 

Software:  Aerosonic will provide source code for the v:T4.3.05 version of
“Experimental” code including all relevant drivers and graphics libraries.

 

Mechanical: Aerosonic will provide Solidworks 3D models and Bills of Material
 of the Gen 2 hardware configuration for the 9.4 Landscape display configuration
that exist at the time of the transfer.

 

Hardware: Aerosonic will deliver Gen1 hardware and Gen2 hardware prototypes as
the exist today.

 

Electrical: Aerosonic will provide schematics, layout drawings, Gerber files and
parts lists for the Gen 2, 9.4 Landscape configuration that exists at the time
of the transfer.

 

Documents: Aerosonic will deliver the following Software Life Cycle (SLC)
Documents defined for the Gen 2 hardware and “Certified” (version T4.3.05 with
reduced functionality) of the software at the level of revision that exists at
the time of the transfer:

 

Plan for Software Aspects of Certification*

Software Development Plan*

Software Verification Plan*

Software Configuration Management Plan*

Software Quality Assurance Plan*

Software Requirements Standard

Software Coding Standards

Software Requirements Document

Software Design Document – Core Library

Hardware Requirements Document (Preliminary)

Interface Control Document (Visio Only)*

Traceability Matrix (Draft Only)

Software Build Procedure

Gen 1 Acceptance Test Procedure

Marketing Requirements Document

System Requirements Document*

Software design Description

 

* Will be provided at the time of contract signing and payment as described in
Section 3.2 a.

 

The balance of documents will not be delivered until formal IP Transfer and
receipt of payment as described in Section 3.2 b.

 

“Intellectual Property Rights” means (a) patents, patent disclosures and
inventions (whether patentable or not); (b) copyrights and copyrightable works
(including computer programs), mask works and rights in data and databases; (c)
trade secrets, know-how and other confidential information; and (d) all other
intellectual property rights, in each case whether registered or unregistered
and including all applications for, and renewals or extensions of, such rights,
and all similar or equivalent rights or forms of protection provided by
applicable law in any jurisdiction throughout the world; provided that,
Intellectual Property Rights shall not include trademarks, service marks, trade
dress, logos, trade names, corporate names or other similar indicia of origin.

 

 

 